DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities: (CT1+T45)/TTL*5 should be [(CT1+T45)/TTL]*5.  The office does not consider this a 112 (b) issue since it is obvious from the specification that 5 is not multiplying TTL as a divisor (or else applicant’s examples would not satisfy the expression). However, the claim must be amended to make the order of operations clear. Appropriate correction is required.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN207764462).

Regarding claim 1, Cai discloses an optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising: 
a first lens having positive refractive power (L1 and [0176], note that the paragraphs cited refer to the Chinese publication); 
a second lens having refractive power (L2 and [0176]); 
a third lens having negative refractive power (L3 and [0176]); 
a fourth lens having refractive power with a convex object-side surface and a concave image-side surface (L4, [0178] and [0176]); 
a fifth lens having refractive power (L5 and [0176]); and 
a sixth lens having negative refractive power (L6 and [0176]), 
wherein Semi-FOV < 15⁰ ([0176] where HFOV = 13.1), and
where Semi-FOV is half of a maximal field-of-view of the optical imaging system, TTL is a distance along the optical axis from an object-side surface of the first lens to an imaging plane of the optical imaging system, ImgH is half of a diagonal length of an effective pixel area on the imaging plane and f is an effective focal length of the optical imaging system.
Cai does not explicitly disclose satisfying 1.9 mm < TTL*ImgH/f < 2.7 mm because ImgH does not appear defined for any of the embodiments. However, Cai discloses wherein TTL = 10.48, f = 10.780 and that the optical device should satisfy 1.5 ≤ TTL/IMA ≤ 3.1 ([0048]-[0051] where IMA is ImgH*2). This provides a range for ImgH*2 to be approximately any value from 3.4 to 6.9 (10.48/6.9 = 1.51 and 10.48/3.4 = 3.1). That is, a value of ImgH of between 1.7 to 3.45. This provides an overlap of values of the two expressions (applicant’s and Cai’s) of ImgH = 1.7 to 2.77 or ImgH*2 of 3.4 to 5.54.  
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the fifth embodiment of Cai such that the ImgH was a value between 1.7 and 2.77 motivated by improving aberration correction.

	Regarding claim 2, modified Cai discloses wherein 10 mm < TTL < 15 mm, where TTL is the distance along the optical axis from the object-side surface of the first lens to the imaging plane of the optical imaging system ([0178] where TTL = 10.48).

Regarding claim 3, modified Cai does not disclose wherein TTL/f < 0.9, where TTL is the distance along the optical axis from the object-side surface of the first lens to the imaging plane of the optical imaging system and f is the effective focal length of the optical imaging system.
However, Cai teaches wherein 0.75 ≤ TTL/f ≤ 1.25 ([0005]-[0007]), which overlaps applicant’s range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the ratio TTL/f such that it was less than 0.9 motivated by reducing the size of the device.

Regarding claim 4, modified Cai discloses wherein 0.8 < f/(f1-f3) < 1.2 ([0176] where f = 10.78, f1 = 6.354 and f3 = -3.970 giving 1.0), where f is the effective focal length of the optical imaging system, f1 is an effective focal length of the first lens and f3 is an effective focal length of the third lens. 

Regarding claim 5, modified Cai discloses wherein -1.5 < (R11+R12)/f6 < 30-0.2 ([0176] and [0178] where r11 = -3.86301, R12 = -8.64377 and f6 = 13.375 giving -0.935), where RI1 is a radius of curvature of an object-side surface of the sixth lens, R12 is a radius of curvature of an image-side surface of the sixth lens and f6 is an effective focal length of the sixth lens.

Regarding claim 6, modified Cai discloses wherein 0.3 < (R1+R6)/R3 < 1.0 ([0178] where R1 = 3.23093, R3 =6.7916 and R6 = 2.65784 giving 0.87), where R1 is a radius of curvature of an object-side surface of the first lens, R6 is a radius of curvature of an image-side surface of the third lens and R3 is a radius of curvature of an object-side surface of the second lens.

Regarding claim 7, modified Cai does not disclose wherein 1.7 <  [(CT1+T45)/TTL]*5 < 2.2, where CT1 is a center thickness of the first lens along the optical axis, T45 is a spaced interval between the fourth lens and the fifth lens along the optical axis and TTL is the distance along the optical axis from the object-side surface of the first lens to the imaging plane of the optical imaging system.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 1.7 <  [(CT1+T45)/TTL]*5 < 2.2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art at the time the invention was made to adjust CT1, T45 and/or TTL to satisfy the expression above motivated by reducing the size of the device.

Regarding claim 9, modified Cai does not disclose wherein 1.2 < (DT11+DT61)/ImgH < 1.5, where DT11 is half of an effective aperture of an object-side surface of the first lens, DT61 is half of an effective aperture of an object-side surface of the sixth lens and ImgH is half of the diagonal length of the effective pixel area on the imaging plane of the optical imaging system.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 1.2 < (DT11+DT61)/ImgH < 1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art at the time the invention was made to adjust DT11, DT61 and/or ImgH to satisfy the expression above motivated by improving image quality.

Regarding claim 10, modified Cai does not disclose wherein -1.8 < SAG41/SAG61 < -1.1, where SAG41 is an on-axis distance from an intersection of the object-side surface 31of the fourth lens and the optical axis to a vertex of an effective radius of the object-side surface of the fourth lens and SAG61 is an on-axis distance from an intersection of an object-side surface of the sixth lens and the optical axis to a vertex of an effective radius of the object-side surface of the sixth lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to -1.8 < SAG41/SAG61 < -1.1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art at the time the invention was made to adjust SAG41 and/or SAG61 to satisfy the expression above motivated by improving image quality.

Regarding claim 11, Cai discloses an optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising: 
a first lens having positive refractive power (L1 and [0176], note that the paragraphs cited refer to the Chinese publication); 
a second lens having refractive power (L2 and [0176]); 
a third lens having negative refractive power (L3 and [0176]); 
a fourth lens having refractive power with a convex object-side surface and a concave image-side surface (L4, [0178] and [0176]); 
a fifth lens having refractive power (L5 and [0176]); and 
a sixth lens having negative refractive power (L6 and [0176]), wherein Semi-FOV < 15⁰ ([0176] where HFOV = 13.1), and
where Semi-FOV is half of a maximal field-of-view of the optical imaging system, R7 is a radius of curvature of the object-side surface of the fourth lens, R8 is a radius of curvature of the image-side surface of the fourth lens and f is an effective focal length of the optical imaging system.
Cai does not disclose satisfying 0.4 < (R7+R8)/f < 0.8.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 0.4 < (R7+R8)/f < 0.8 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art at the time the invention was made to adjust R7, R8 and/or f to satisfy the expression above motivated by improving image quality.

Regarding claim 12, modified Cai discloses wherein 10 mm < TTL < 15 mm, where TTL is the distance along the optical axis from the object-side surface of the first lens to the imaging plane of the optical imaging system ([0178] where TTL = 10.48).

Regarding claim 13, modified Cai does not disclose wherein TTL/f < 0.9, where TTL is the distance along the optical axis from the object-side surface of the first lens to the imaging plane of the optical imaging system and f is the effective focal length of the optical imaging system.
However, Cai teaches wherein 0.75 ≤ TTL/f ≤ 1.25 ([0005]-[0007]), which overlaps applicant’s range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the ratio TTL/f such that it was less than 0.9 motivated by reducing the size of the device.

Regarding claim 14, modified Cai discloses wherein 0.8 < f/(f1-f3) < 1.2 ([0176] where f = 10.78, f1 = 6.354 and f3 = -3.970 giving 1.0), where f is the effective focal length of the optical imaging system, f1 is an effective focal length of the first lens and f3 is an effective focal length of the third lens. 

Regarding claim 15, modified Cai discloses wherein -1.5 < (R11+R12)/f6 < -0.2 ([0176] and [0178] where r11 = -3.86301, R12 = -8.64377 and f6 = 13.375 giving -0.935), where RI1 is a radius of curvature of an object-side surface of the sixth lens, R12 is a radius of curvature of an image-side surface of the sixth lens and f6 is an effective focal length of the sixth lens.

Regarding claim 16, modified Cai discloses wherein 0.3 < (R1+R6)/R3 < 1.0 ([0178] where R1 = 3.23093, R3 =6.7916 and R6 = 2.65784 giving 0.87), where R1 is a radius of curvature of an object-side surface of the first lens, R6 is a radius of curvature of an image-side surface of the third lens and R3 is a radius of curvature of an object-side surface of the second lens.

Regarding claim 17, modified Cai does not disclose wherein 1.7 <  [(CT1+T45)/TTL]*5 < 2.2, where CT1 is a center thickness of the first lens along the optical axis, T45 is a spaced interval between the fourth lens and the fifth lens along the optical axis and TTL is the distance along the optical axis from the object-side surface of the first lens to the imaging plane of the optical imaging system.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 1.7 <  [(CT1+T45)/TTL]*5 < 2.2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art at the time the invention was made to adjust CT1, T45 and/or TTL to satisfy the expression above motivated by reducing the size of the device.

Regarding claim 19, modified Cai does not disclose wherein 1.2 < (DT11+DT61)/ImgH < 1.5, where DT11 is half of an effective aperture of an object-side surface of the first lens, DT61 is half of an effective aperture of an object-side surface of the sixth lens and ImgH is half of the diagonal length of the effective pixel area on the imaging plane of the optical imaging system.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 1.2 < (DT11+DT61)/ImgH < 1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art at the time the invention was made to adjust DT11, DT61 and/or ImgH to satisfy the expression above motivated by improving image quality.

Regarding claim 20, modified Cai does not disclose wherein -1.8 < SAG41/SAG61 < -1.1, where SAG41 is an on-axis distance from an intersection of the object-side surface of the fourth lens and the optical axis to a vertex of an effective radius of the object-side surface of the fourth lens and SAG61 is an on-axis distance from an intersection of an object-side surface of the sixth lens and the optical axis to a vertex of an effective radius of the object-side surface of the sixth lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to -1.8 < SAG41/SAG61 < -1.1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art at the time the invention was made to adjust SAG41 and/or SAG61 to satisfy the expression above motivated by improving image quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872